19-51333-cag Doc#24 Filed 03/09/20 Entered 03/09/20 13:45:38 Main Document Pg 1 of 2




                                    UNITED STATES BANKRUPTCY COURT
                                       WESTERN DIVISION OF TEXAS
                                          SAN ANTONIO DIVISION


  IN RE:
                                                             CASE NO: BKS-19-51333 G
  Jason Torres


                                                             CHAPTER 13


                           Debtor

                     TRUSTEE'S NOTICE TO PAY UNCLAIMED FUNDS TO THE COURT

     COMES NOW, Mary K. Viegelahn, the Chapter 13 Trustee in this case, and reports the following:

    1. Debtor filed for relief under Chapter 13 on June 03, 2019.

    2. The Trustee has a balance on hand in this case in the amount of $3,600.00 which is owed to the
  Debtor as a refund. The Trustee has mailed these funds to the Debtor but the check(s) was (were) not
  negotiated.

    3. The Trustee, therefore, believes the unclaimed funds owing the Debtor should be paid to the Court,
  pursuant to Section 347 of the Bankruptcy Code.

    4. The Trustee's check for $3,600.00, payable to the Clerk of the Court, is attached to this notice.

     FURTHER, in compliance with Rule 3011 of the Rules of Bankruptcy Procedure and 11 U.S.C. Sec.
  347(a), the Trustee files the following list of all known names and addresses of the persons and the
  accounts to which they are entitled to be paid from the estate.

                 Name and Address of Debtor(s)                       Amount of Disbursement Check

                          Jason Torres                                             $3,600.00
                       8218 Western Way
                      San Antonio, TX 78254


                                                         Respectfully submitted,

                                                         /s/ Mary K. Viegelahn
                                                         MARY K. VIEGELAHN
                                                         CHAPTER 13 STANDING TRUSTEE
                                                         10500 Heritage Blvd, Ste. 201
                                                         San Antonio, TX 78216
                                                         (210) 824-1460
19-51333-cag Doc#24 Filed 03/09/20 Entered 03/09/20 13:45:38 Main Document Pg 2 of 2




                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION


      IN RE:                                                  CHAPTER 13

      Jason Torres




      DEBTOR(S)                                         CASE NO.: 19-51333 G

                       CERTIFICATE OF SERVICE
                       -----------------------------------------

    I hereby certify that a true and correct copy of the attached document was served March 09, 2020 by
    First Class Mail, upon the following:

      Debtor(s):


    Jason Torres                                                   MALAISE LAW FIRM
    8218 Western Way                                               909 NE LOOP 410 STE 300
    San Antonio, TX 78254                                          SAN ANTONIO, TX 78209




    /S/
    _________________________________
    Mary K. Viegelahn
    Chapter 13 Trustee
